DETAILED ACTION
Response to Arguments
Applicant’s remarks and amendments filed 02/01/2022 have been fully considered and are persuasive.  
The 35 U.S.C. 103 rejection over claim 1-9 as being unpatentable over Reh et al. (US 10,645,958 B2; PCT/EP2015/080282, filing date December 17, 2015) and in view of Madsen et al. (US 2016/0081378 A1, PCT/EP2014/059637, filing date May 12, 2014) have been withdrawn. 
The 112, second paragraph set forth in previous office action have been withdrawn in light of Applicant’s amendments filed on 02/01/2022. 

Election/Restrictions
This application is in condition for allowance except for the presence of claim 10-15 are directed to Group II, method non-elected without traverse.  Accordingly, claim 10-15 have been cancelled.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

Cancel CLAIM 10-15.


Allowable Subject Matter
Claim 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance: Reh et al. (US 10,645,958 B2) is the closest prior art of record to the claimed invention; however Reh fails to teach or suggest the composition comprising coconut cream. Reh discloses coconut powder incorporated with coconut oil, and does not teach or suggest to coconut cream as recited in claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG THI YOO whose telephone number is (571)270-7093. The examiner can normally be reached M-F, 7AM to 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIK KASHNIKOW can be reached on (571)270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/HONG T YOO/Primary Examiner, Art Unit 1792